(For the Syllabus, see the preceding case of Mitchell and others v.Kilburn, Treasurer, etc., page 483.)
The plaintiffs filed an affidavit that they had made diligent enquiry as to the sufficiency of the official bond of the defendant who is Clerk *Page 368 
of the Superior Court of Craven County, and they believed the same is insufficient in the ability of the sureties thereto.
(486)     Upon this affidavit the court issued an order to the defendant to appear at Chambers on the 9th of October, 1875 and justify said bond by evidence other than that of himself or his sureties.
The case was continued until October 16th, when all the parties being present the defendant moved to vacate the order and dismiss the proceeding on the ground that the Act of March 3, 1875, was unconstitutional. The motion was overruled and the defendant appealed.
This is a proceeding against the Clerk of the Superior Court of Craven County, to cause him to justify his bond as Clerk. The opinion and judgment of the court in the case of Mitchell, et al., v. Kilburn, ante, 483, andMitchell v. Hubbs, ante, 484.
PER CURIAM.                                  Appeal dismissed.
(487)